Citation Nr: 1541242	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  

2.  Entitlement to a compensable initial rating prior to December 14, 2013, and in excess of 10 percent thereafter for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, and from March 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and October 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

In a July 2014 decision, the Board denied a compensable initial rating prior to December 14, 2013, and in excess of 10 percent thereafter for bilateral pes planus.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Remand which vacated the Board's July 2014 decision and remanded the initial rating to the Board for further consideration.  

The issue of service connection for a right knee disability has been raised by the record in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to December 14, 2013, the Veteran's bilateral pes planus resulted in chronic pain on manipulation and use of the feet.  

2.  For the entirety of the appeals period, the Veteran's bilateral pes planus has not resulted in objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities, indicative of severe impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to December 14, 2013, the criteria for a disability rating of 10 percent and no higher for bilateral pes planus have been met.  38 U.S.C.A. §§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2015).

2.  For the entire period of appeal, the criteria for a disability evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of the April 2010 statement of the case which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  While the initial VCAA notice letter was not issued to the Veteran prior to the rating decision from which the instant appeal arises, any procedural defect therein was cured upon readjudication of the claim within the January 2012 supplemental statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in December 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

New evidence directly from the appellant was received by the Board in March 2015.  In a June 2015 statement, the appellant waived AOJ consideration of this evidence.  Accordingly, the Board may consider the evidence in the first instance. 
The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an increased rating for bilateral pes planus.  He is currently in receipt of a noncompensable initial rating prior to December 14, 2013, and a 10 percent thereafter.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 5276, for flatfoot, acquired, provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board also notes that additional diagnostic criteria exist for the evaluation of disabilities of the feet and are potentially pertinent to the pending appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84.  Diagnostic Code 5284, for other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Considering first the period prior to December 14, 2013, the Board finds sufficient evidence, in light of 38 C.F.R. §§ 4.3 and 4.7, to award the Veteran a 10 percent initial rating for this period.  Specifically, the evidence suggests moderate pes planus defined by pain on manipulation and use of the feet.  On VA examination in August 2005, the Veteran reported flare-ups that occurred once or twice a day, and lasted approximately 10 minutes.  These were made worse with prolonged standing or walking.  On physical evaluation, callus formation was present bilaterally, and the Veteran's Achilles alignment displayed a valgus orientation.  He was noted to use orthotic devices in his shoes.  

Again on VA examination in April 2010, the Veteran reported chronic pain and fatigue of the feet, worsening with use.  On objective evaluation, minimal flattening of the longitudinal arches bilaterally was observed, and calluses were present on the first and fifth metatarsal heads of both feet.  

VA clinical outpatient treatment records also suggest moderate pes planus bilaterally.  An August 2005 VA treatment record reflected reported pain on the ball of the left foot, primarily, with a left subsecond metatarsal head lesion that was painful to palpation, as well as bilateral 2 through 5 hammertoes.  A November 2005 treatment record indicated pain bilaterally along the balls of the feet.  The Veteran stated during treatment in February 2008 that his bilateral calluses of the feet were both chronic and painful.  In February 2010, the Veteran was observed to have laterally-deviated hallux deformities bilaterally.  

Overall, the Board finds the evidence to be in relative equipoise; in such situations, the higher evaluation is to be awarded.  38 C.F.R. § 4.7.  Thus, a compensable initial rating of 10 percent is awarded for the period prior to December 14, 2013.  This results in the award of a 10 percent disability rating for bilateral pes planus for the entirety of the appeals period.  

The Board further finds, however, that the preponderance of the evidence is against a disability rating for bilateral pes planus in excess of 10 percent for any time during the appeals period.  The record does not demonstrate severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or indications of swelling on use, with characteristic callosities.  

On VA examination in August 2005, the Veteran was able walk with heel-to-toe gait, with no obvious antalgia noted.  He could also stand on his toes and his feet formed normal arches bilaterally.  His Achilles alignment was also within acceptable limits, in both the weight bearing and non-weight bearing postures.  He was nontender to palpation over his Achilles and was able to dorsiflex his ankle above neutral.  The examiner noted the Veteran had no significant tenderness to palpation and no evidence of any swelling.  Some callus formation was present, but this was described as minimal.  Overall, the examiner diagnosed mild pes planus that was passively correctable.  

In a January 2006 VA treatment record, the Veteran presented for a follow up regarding pain of the balls of his feet.  He stated his pain was not as bad as before, and that he was doing quite well.  In September 2006 VA treatment records, the Veteran was seen for pain on the balls of his feet, which he stated was improving.  

March 2008 VA radiology reports show the x-rays of the Veteran's feet revealed no evidence of fracture or subluxation.  Mild bilateral hallus valgus, with preserved joint spaces, was present.  There was posterior calcaneal spurring on the right, but the report concluded the plantar arch was preserved bilaterally.  The diagnostic impression was of mild bilateral hallus valgus.

November 2008 VA treatment records show the Veteran reported painful swelling in his feet, with more swelling in the left foot, which "comes and goes" and was not present on the date of treatment.  The Veteran reported use of orthotics and a pumice stone to keep down his calluses, and noted an occasional shooting pain of the feet.  

February 2009 VA treatment records reflect complaints of tingling and swelling in the feet, which was worse in the left foot than the right.  The Veteran noted that the symptoms come and go, and were not present on the date of treatment.  

On April 2010 VA examination, the examiner observed bilateral minimal flattening of the longitudinal and transverse arches.  The examiner noted the Achilles tendon was in the midline, and there were mild callosities under the head of the first and fifth metatarsal of the feet bilaterally.  On examination, the Veteran had range of motion bilaterally revealing dorsiflexion of 0 to 10 degrees with plantar flexion of 0 to 45 degrees without painful limitation.  The examiner noted mild hallux valgus to the right great toe.  The Veteran stated that he wore an insole in his shoe, which greatly facilitated his ambulation and decreased his pain in the foot itself.  The range of motion of the toes, according to the examination report, was essentially within normal limits without painful limitation.  The examiner noted the Veteran was able to stand on toes and heels without painful limitation.  There was no other medical treatment or corrective devices noted.  The report revealed no abnormal weight bearing or functional imitations, or major functional impairment on standing and walking.  The examiner noted normal alignment of the Achilles' tendons, no pain on manipulation of the feet and no effect on his usual occupation. 

In a statement dated April 2010, the Veteran asserted dissatisfaction with the VA examination of April 2010, specifically contending that he was unable to stand on his heels or toes without pain at all times.  He reported that he declined to wear the arch supports provided by the VA because they did not help.  He further described constant pain in his heels and toes.  

Most recently, the Veteran underwent VA examination in December 2013.  The claims file was reviewed in conjunction with the examination.  The Veteran again reported chronic bilateral foot pain, accentuated on use.  On objective evaluation, the Veteran had pain on manipulation of the feet.  The examiner noted there was no indication of swelling of the feet on use; however, the Veteran did have characteristic calluses on both feet.  The Veteran denied relief of symptoms in either foot with use of arch supports or orthotics.  The examiner noted the Veteran did not have extreme tenderness of the plantar surface of one or both feet.  The Veteran also did not have decreased longitudinal arch height on weight bearing, in either foot.  Likewise, there was no objective evidence of marked deformity of either foot, or marked pronation of either foot.  The report indicates the Veteran's weight-bearing line did not fall over or medial to the great toe.  Furthermore, there was no other lower extremity deformity causing alteration of the weight bearing line.  The examiner did note that the Veteran had inward bowing of the Achilles' tendon on both feet, but that the Veteran did not have marked inward displacement and severe spasm of the Achilles' tendons on manipulation.  The examiner determined that the bilateral pes planus was moderate in severity, and was not improved with orthotics, and displayed characteristic callosities associated with pes planus.  

Thus, based on the above, the Board finds that the Veteran's bilateral pes planus does not more nearly approximate severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and indications of swelling on use and characteristic callosities, which is necessary to warrant an increased rating.  Rather, the symptoms displayed by the Veteran are more productive of a disability picture warranting no more than a 10 percent rating.  Although the December 2013 VA examiner noted characteristic callouses, the examiner also found no evidence of marked deformity and found the condition was moderate in severity.  Although not all of the findings specified in the Diagnostic Code are required, the question is whether the disability picture more nearly approximates the criteria for a higher rating.  38 C.F.R. § 4.7, 4.21; See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  In this case, the Veteran clearly has pain with manipulation and use and the presence of calluses, which the examiner in 2013 described as characteristic of pes planus.  Throughout the period on appeal, however, there has never been evidence of marked deformity, no evidence of swelling, and examiners have indicated the condition was of mild to moderate severity.  The Veteran has been assigned a 10 percent rating that acknowledges he has moderate pes planus. Without taking into consideration these problems, the 10 percent evaluation could not be justified.

The Board has considered whether a higher disability rating than 10 percent for the bilateral pes planus is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Board notes that the Veteran reported having worsening pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent rating for the bilateral foot disability under Diagnostic Code 5276 contemplates the effects of any complaints of pain.  Moreover, the various VA examination reports indicated that there was no marked deformity, pronation, or alteration of the weight bearing line.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's bilateral pes planus for the time period of the appeal.  In this regard, the Board notes that for weak foot, the underlying condition is rated (Diagnostic Code 5277), and there is no medical evidence of claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5278, 5279, 5280, 5281, 5282, 5283.  The Board also considered whether the Veteran could receive a rating for each foot under Code 5284, which expressly applies to other foot injuries.  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  In this case, the Veteran's service-connected disability is bilateral pes planus.  The predominant symptom is pain which is contemplated by the currently assigned diagnostic code.  Accordingly, the Board finds that Diagnostic Code 5284 does not apply.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's bilateral foot disabilities are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain of the bilateral feet, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The Board further notes that the Veteran has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective January 1, 2005.  For the period prior to that date, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In sum, a compensable rating of 10 percent is warranted prior to December 14, 2013, and the weight of the evidence is against a disability evaluation in excess of 10 percent for any period during the pendency of the appeal for the Veteran's bilateral pes planus.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A 10 percent disability rating prior to December 14, 2013, for bilateral pes planus is granted.  

A disability rating for bilateral pes planus in excess of 10 percent for any period during the pendency of the appeal is denied.  


REMAND

The Veteran has initiated and perfected an appeal of the October 2011 rating decision which denied service connection for a left knee disability.  In the November 2011 notice of disagreement, the Veteran stated that he also intended to file service connection for a right knee disability, and that his claimed left knee disability was, in part, due to or caused by the right knee disability.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In the May 2015 VA Form 9, the Veteran again repeated his intention to seek service connection for a right knee disability, along with the claim that service connection for a left knee disability is warranted as secondary to a right knee disability.  The RO has yet to issue a decision on the issue of service connection for a right knee disability.  

In light of the above, remand is warranted to allow the agency of original jurisdiction to adjudicate the Veteran's pending and intertwined service connection claim for a right knee disability.  Adjudication of the Veteran's service connection claim for a left knee disability must also be deferred, as this issue is inextricably-intertwined with the service connection claim for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for a right knee disability.  The Veteran and his representative must be furnished a copy of this rating decision, as well as their appropriate appellate rights.  Only if an appeal of this issue is initiated and perfected in a timely manner should the issue of service connection for a right knee disability be returned to the Board.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim for a left knee disability in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


